SCHEB, Acting Chief Judge.
D.B.B. appeals his adjudication of delinquency and the disposition ordered by the trial court.
The state filed two delinquency petitions charging D.B.B. with grand theft auto. He entered written pleas of nolo contendere. A predisposition report was submitted by the Department of Health and Rehabilitative Services recommending D.B.B. be committed. The report failed to list three placement options for ranking by the trial court as mandated by Section 39.09(3)(e), Florida. Statutes (1985). Consequently, we must remand for compliance with that statute. See J.S.M. v. State, 505 So.2d 583, (Fla. 2d DCA 1987).
D.B.B.’s other arguments are without merit. We affirm the adjudication of delinquency, but we reverse the court’s disposition and remand for further proceedings in compliance with section 39.09(3)(e).
CAMPBELL and SANDERLIN, JJ., concur.